DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/05/22 have been fully considered but they are not persuasive.
With respect to the 103 rejection, the applicant argues:

    PNG
    media_image1.png
    705
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    619
    media_image2.png
    Greyscale

This argument is not persuasive because the applicant ignores the obvious mathematical ability of one of ordinary skill in the art. Selman discloses the many claimed variables. What it does not explicitly claim is the use of spline and misfit functions, which the secondary art is applied to teach. In terms of implementation, one of ordinary skill in the art would understand how to implement the specific functions in a manner that works for Selman.
The key question here is whether Selman teaches the result of the spline function. The answer is yes it does. It teaches mapping which is done by another function (overlaying), so what the combination is doing is that it is alternatively applying a well-known function to do the expected results of mapping, yet with a more accurate outcome. One of the KSR rationales for obviousness is applying known technique to known art ready for improvement. Here, the claimed invention has an “improvement” over a base device (or method, product) taught in a reference. It uses specific functions that the base reference does not use. The prior art teaches a known technique that is applicable to the base device. Specifically, the secondary references teach the missing mathematical functions. Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.
Next, the applicant argues:

    PNG
    media_image3.png
    311
    619
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    436
    621
    media_image4.png
    Greyscale

This argument is not persuasive because the applicant again ignores what would be obvious to one of ordinary skill in the art. The primary reference of Song teaches misfits in the plural (paragraph 0032). To characterize a plurality of misfits as not being the same as a plurality of misfit functions ignores that it would be obvious to one of ordinary skill in the art to apply the principle of misfit in a wide variety of ways, whether it’s as a single function applied to multiple models, or multiple functions each applied to a plurality of single models considered together. Another rationale for KSR obviousness is design incentives or market forces prompting variations. The prior art teaches a base device (or method, product) that is similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.
Again, the question here is whether Selman teaches the result of the misfit function. The answer is yes it does. It uses the misfit function to help find an optimal solution, and the misfit function appears to be used in the applicant’s disclosure for a similar purpose.
The secondary art is applied to teach broad principles of the spline and misfit functions that it would be obvious for one of ordinary skill in the art to implement using a certain degree of mathematical flexibility and variety.
Next, the applicant argues:

    PNG
    media_image5.png
    593
    620
    media_image5.png
    Greyscale

This argument is not persuasive because the general benefits of accuracy and finding optimal solutions are viable and reasonable motivations. More detail about how these benefits are achieved are given in the disclosure of the secondary references. The applicant appears to be applying an extremely narrow standard to the broad teachings of the secondary references, while ignoring what would be obvious to one of ordinary skill in the art.
Finally, the applicant argues:

    PNG
    media_image6.png
    171
    624
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    53
    577
    media_image7.png
    Greyscale

This argument is not persuasive because the applicant is narrowly mapping the teachings of Panchal onto Selman, rather than learning from the broad principles of Panchal and recognizing what would be obvious for one of ordinary skill in the art to do with those principle in view of what Selman already teaches.
The arguments are not persuasive, and the rejection is maintained.

Information Disclosure Statement
The IDS of 10/16/22 have been considered.

Drawings and Specification
In view of the specification amendments of 07/05/22, the drawings of 02/03/20 are hereby accepted.

Examiner’s Note - 35 USC § 101

Claims 1-24 qualify as eligible subject matter under 35 U.S.C. 101.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a geosteering control system, which is a machine. Independent claim 13 is directed to a computer-implemented method for geosteering, which is a method. All other claims depend on independent claims 1 and 13. As such, claims 1-24 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
using a plurality of spline functions, mapping the second measurement data to the first measurement data (Spline functions represent mathematical calculations)
using a plurality of misfit functions, representing difference values in the at least one geological property between the second measurement data and the first measurement data as respectively mapped by the spline functions (Misfit functions represent mathematical calculations)
identifying a first spline function included in the plurality of spline functions as an optimal geosteering solution, wherein the first spline function is identified for having at least one minimum of the plurality of respective misfit functions (This limitation represents a mental process. While the human mind may not be able to perform all of the calculations associated with implementing spline and misfit functions, it can identify which function is an optimal solution, based on identifying the presence of certain indicators, such as whether the first spline function has at least one minimum of the plurality of respective misfit functions.)

Independent claim 13 recites similar limitations, and all other claims depend on claims 1 and 13. 

With respect to step 2A, prong two, the claims recite additional elements that integrate the judicial exception into a practical application. 

Claim 1
based on the optimal geosteering solution, determining a subterranean location of a wellbore of the subject well during drilling of the subject well (This limitation incorporates two “real-world” components: a subject well and drilling of the subject well. The limitation therefore applies the judicial exception with a particular machine, which in this case, is the drill that drills the subject well (see MPEP 2106.05(b)). The limitation also represent a specific goal of determining subterranean location of a wellbore of the subject well, which can be considered an improvement, since being able to properly locate subterranean locations is useful in the drilling field of art.

Independent claim 13 recites similar limitations, and all other claims depend on claims 1 and 13.

Since the claims recite additional elements that integrate the judicial exception into a practical application at step 2A, prong two, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selman et al (US PgPub 20140000964) in view of Panchal et al (US PgPub 20150330209) and Song et al (WO2017142508) (as a secondary reference).

With respect to claim 1, Selman et al discloses:
A geosteering control system (abstract states, “A cloud computing method for geosteering … present control buttons to the user.” ;paragraph 0036 states, “The commands can be: commands that directly control the directional drilling equipment …”)
a processor enabled to access memory media (abstract states, “The method includes a cloud processor, cloud data storage …”)
the memory media storing instructions executable by the processor for: accessing reference well data associated with at least one reference well located in proximity to a subject well or associated with a section of the subject well, wherein the reference well data further comprises first measurement data describing at least one geological property versus true vertical depth (TVD) (figure 4A, reference 610; paragraphs 0061-0062 state, “The cloud data storage can include computer instructions to instruct the cloud processor to construct a wellbore profile … The wellbore profile can include a composite visualization of a plurality of true vertical depths (TVD) of the wellbore …”)
receiving second measurement data describing the at least one geological property for the subject well versus measured depth (MD) (paragraph 0059 states, “The cloud data storage can include computer instructions to instruct the cloud processor to import data including an actual survey of the wellbore from another data storage on a client device or another source. The actual survey data can include … a plurality of measured depth points for the wellbore path …”)
mapping the second measurement data to the first measurement data (abstract states, “overlay the actual drilling path onto the projected path; figure 4A, reference 614); paragraph 0232 states, “The current true vertical depth can be determined by using the current measured depth and measured depths in the actual survey to interpolate between two measured depths in the actual survey …”)
With respect to claim 1, Selman et al differs from the claimed invention in that it does not explicitly disclose: 
using a plurality of spline functions
using a plurality of misfit functions, representing difference values in the at least one geological property between the second measurement data and the first measurement data as respectively mapped by the spline functions
With respect to claim 1, Panchal et al discloses:
using a plurality of spline functions (paragraph 0037 states, “In some embodiments a controller can dynamically generate an optimal trajectory coincident with the real-time measured pose of a drilling tool in order to guide the drilling tool along the well-plan. This optimal trajectory can be presented using B-splines.” See also paragraphs 0038 and 0044-0046.
identifying a first spline function included in the plurality of spline functions as an optimal geosteering solution (paragraph 0037 – see optimal trajectory); and
based on the optimal geosteering solution, determining a subterranean location of a wellbore of the subject well during drilling of the subject well (paragraph 0038 states, “In some embodiments the optimal path can be a continuous curve and/or a cubic b-spline the first and second derivatives may exist; hence the tangent and normal vectors at a given location along the path can be extracted.”)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Panchal et al into the invention of Selman et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing for accurate identification of deviation information
With respect to claim 1, Song et al discloses:
using a plurality of misfit functions, representing difference values in the at least one geological property between the second measurement data and the first measurement data (page 6, lines 12-13 state, “A difference(s) between the estimated data 210 and the measured response 204 is referred to as a misfit …”; page 7, lines 25-26 state, “Each of the final predicted models … is characterized by a corresponding misfit …”) as respectively mapped by the spline functions (obvious in view of combination; Song et al discloses misfit teachings and Selman et al (as modified by Panchal et al) teaches spline functions, vertical depth, measured depth, and overlaying differences between projected data and actual data.)
wherein the first spline function is identified for having at least one minimum of the plurality of respective misfit functions (obvious in view of combination; Selman et al (as modified by Panchal et al) teaches spline function; Song et al discloses misfit functions and also teaches “minimum” in the context of misfit. For example, page 12, lines 25-28 state, “As described earlier with reference to Expressions (1), (2), (3) and (4), a minimum result based on a parameter of a model is identified. According to further embodiments, the minimum result may be further based on an indicator of inversion quality (e.g., misfit, signal-to-noise ratio, importance).” 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Song into the invention of modified Selman et al. The motivation for the skilled artisan in doing so is to gain the benefit of identifying optimal drilling models.
Claim 13 represents a variation of claim 1 and is rejected for the same reasons.

With respect to claim 2, Selman et al, as modified, discloses:
wherein the geosteering control system is enabled to send signals to control drilling rig equipment enabled for drilling of the subject well (see “control button” of Selman et al in abstract and figure 4A, references 616-617; the enablement to send signals is inherent to the use of the control button; otherwise, the button doesn’t do anything.)
Claim 14 represents a variation of claim 2 and is rejected for the same reasons.

With respect to claims 3 and 15, Selman et al, as modified, discloses:
determining when a change in one or more drilling parameters is indicated during drilling of the well and send one or more signals to effect such a change (obvious in view of control button “change” teachings of Selman et al; Selman et al paragraph 0068 discloses, “The user can use the control buttons to increase or decrease … and to change which section of the wellbore is a portion of interest …” Paragraphs 0153-0154 disclose additional changes using control button.)

With respect to claims 4 and 16, Selman et al, as modified, discloses:
using the subterranean location determined based on the optimal geosteering solution, modifying, during drilling, a well plan for the subject well (See Selman et al figure 4A, reference 617; paragraph 0068-0069; paragraph 0050 of Selman et al states, “correctly identify a location … allows a user to initiate action to fix any deviations …”)

With respect to claims 5 and 17, Selman et al, as modified, discloses:
identifying the first spline function for having at least some minima of the plurality of respective misfit functions (obvious in view of combination; Song states, “From among the models … the model that results in the minimum result …” (page 14, line 1)

With respect to claims 6 and 18, Selman et al, as modified, discloses:
wherein the spline function is a third order cubic spline function (obvious in view of combination; third order cubic spline functions are obvious in view of what is known in the art regarding cubic spline functions)

With respect to claims 7 and 19, Selman et al, as modified, discloses:
wherein the reference well data is associated with the at least two reference wells located in proximity to the subject well (Selman discloses multiple wells (figure 10D, reference 1107)

With respect to claims 8 and 20, Selman et al, as modified, discloses:
determining coefficients and knot points for the spline function (obvious in view of combination; paragraphs 0045-0049 of Panchal et al disclose control points, which anticipate “knot points” and also disclose equations with a coefficients as variables)

With respect to claims 9 and 21, Selman et al, as modified, discloses:
segmenting the first measurement data and the second measurement data into a plurality of segments respectively corresponding to MD sections of the well bore of the subject well (obvious in view of combination; Panchal et al discloses segments (paragraph 0046-0047; 0051; 0059-0061; 0065; and 0075) 
determining a plurality of the coefficients and a plurality of the knot points as multi-solutions for each of the plurality of segments (obvious in view of combination; see paragraphs 0045-0049 of Panchal et al) and
selecting one of the multi-solutions for at least a portion of the optimal geosteering solution (obvious in view of combination; Song et al page 6, lines 10-26 and column 9. Line 25 – column 10, line 17 teaches selecting one of the multi-solutions for at least a portion of the optimal geosteering solution)

With respect to claims 10 and 22, Selman et al, as modified, discloses:
determining when a discontinuity is indicated in the spline function, based on either the first measurement data or the second measurement data, wherein the discontinuity corresponds to a geological fault (obvious in view of combination; Panchal et al teaches determining a discontinuity is indicated in the spline function, based on either the first measurement data or the second measurement data, wherein the discontinuity corresponds to a geological fault and resuming the mapping of the plurality of the misfit functions after the discontinuity (paragraphs 0037-0042; 0054-0060))
resuming the mapping of the plurality of misfit functions after the discontinuity (obvious in view of combination; see Panchal et al paragraphs 0037-0042 and 0054-0060)

With respect to claims 11 and 23, Selman et al, as modified, discloses:
for a first segment in the plurality of segments respectively corresponding to a first MD section, extending the first MD section without changing first coefficients and first knot points associated with the first MD section until a first mapping of the misfit function corresponding to the MD section violates a threshold criterion (obvious in view of combination; see paragraphs 0045-0049 and 0088-0092 of Panchal et al)

With respect to claims 12 and 24, Selman et al, as modified, discloses:
wherein the at least one geological property is selected from the group consisting of: gamma ray emission, resistivity, porosity, density, and hardness (Selman et al paragraph 0034)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson et al (US PgPub 20170096887) discloses formation characteristics determination apparatus, methods, and systems.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/22/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857  
10/26/2022